DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the corrugated fiberboard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, & 6-9 is/are rejected under 35 U.S.C. 103 as being obvious over Kunio et al. (JP-2004-058665) in view of Osamu et al. (JP-4609809).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

 	Regarding claim 1: Kunio discloses a sheet folding, comprising: folding rails which are disposed along a transfer direction and configured to transfer a corrugated board on both sides in the transfer direction (Fig. 1; via 22); guide plates which are disposed on downstream sides of the folding rails along the transfer direction on both sides in the transfer direction (Figs. 1 & 2; via the shown guiding surface 25/26 and /or guiding rollers 24 adjacent the folding rollers 23); a gauge roller group which is disposed outside both of the folding rails and the guide plates in a width direction orthogonal to the transfer direction (Figs. 1 & 3; via rollers 23 with its surfaces 23c are orthogonal in respect to the transfer direction), the gauge roller group including a plurality of gauge rollers arranged along the transfer direction (Fig. 1; via rollers group 23); a folding rail mechanism adjustment device configured to adjust positions of the folding rails in the width direction (Fig. 2; via 29, 26, 32, 33, 35 & M 30); and a gauge roller adjustment device configured to adjust a position of at least one gauge roller of the gauge roller group (Figs. 2 & 6; via horizontal & vertical adjusting means 33, 32, 29, 36), which is disposed to face the folding rail, in the width direction, see for example (Figs. 1 & 2; via adjusting members 32, 33, 35 facing the folding rail 22), whereing the folding rails (22), the guide plates (25 and/or 24), and the gauge roller group (via 23) are configured to bend and fold both end portions of the corrugated board in the width direction while the corrugated board is transferred (Fig. 1; via folding both edges of board 10); and the gauge roller adjustment device rotates a group of some gauge rollers of the plurality of gauge rollers on an upstream side of the transfer direction about one gauge roller of the group of some gauge rollers on a downstream side of the transfer direction with 

    PNG
    media_image1.png
    796
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    746
    media_image2.png
    Greyscale

	Giving the broadest reasonable meaning to the claimed group of the gauge rollers to be rotating in respect to the folding rail, has been suggested by Kunio as set forth above.  Being that said, in case such claimed mechanism trying to refer to the mechanism by the filed drawings Figs. 9 & 10, via couple of gauge rollers 114 to be moving and pivoting away from folding rail 102 (not clearly claimed), the office would consider such mechanism to be supported by Osamu.  Osamu suggests similar sheet folding mechanism using pivoting points to pivot portion of folding mechanism away from the other folding rails, see for example (Fig. 1, via pivoting points 30/31, to pivot folding mechanisms 11 and/or 12 in respect to the folding rail 10).
 

	Regarding claim 4: Osamu discloses that the folding rail includes a first folding rail and a second folding rail which are disposed in series in the transfer direction (Fig. 1; via rails in series 10, 12, and 11) and have end portions rotatably connected to each other (via pivot ends of each rail; via 30 & 31), and the folding rail adjustment device changes an angle of the second folding rail with respect to the first folding rail by moving the first folding rail in parallel in the width direction (via adjustment means 40, 41, & 25).
	Regarding claim 6: Osamu discloses a control device which controls the folding rail adjustment device and the gauge roller adjustment device (via 42/43), 
Kunio similarly discloses the control device controls the gauge roller adjustment device (via 30 & 36) such that a gap between the folding rail and the gauge roller when the folding rail is moved by the folding rail adjustment device falls within a predetermined gap region which is set in advance, see for example (Fig. 1; via the gap between the adjusted rollers 24/25 and folding rail 22);
Regarding claim 7: the office takes an official notice that a use of measurement sensor which measures a position of a machine’s element such as the folding rail; a roller, a position of the gauge roller group; and a control device which controls such elements for adjustment purpose, is old and well known in the art.  

	Regarding claim 8: Kunio discloses that a recessed portion holding a bending portion of the corrugated fiberboard is provided in the gauge roller group, and a holding belt is wound around a bottom surface portion of the gauge roller group, see for example (Fig. 1; via rollers 24/25 & conveyors 20).
	Regarding claim 9: Kunio further comprising: a drive device which drives the gauge roller (via device 30 and/or 36 for rollers 23).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, & 6-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references as have been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In respect to applicant’s argument regarding the arrangement of the gauge rollers to be in a rotational movement mechanism.  The office as set forth above, believes that such claimed rotating movement would clearly applies to a simply rotating rollers not necessarily as suggested by the filed applicant’s figures 9 & 10, pivoting gauge rollers via 114 in respect to the folding rail 102.  Applicant reminded that the claims are given the broadest reasonable meaning.  Being that said, such pivoting mechanism of the rollers in respect to other folding rail, clearly 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH TAWFIK/Primary Examiner, Art Unit 3731